Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-6, 11-15, and 17-25 are pending. Claims 7-10 and 16 are canceled by Applicant. Claims 21-25 are newly added by Applicant.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/20/2021 has been entered. 

Claim Objection
As per claim 6, “an implementation phase” should be “the implementation phase” and “a development phase” should be “the development phase”.

As per claim 22, in ll. 2 “a policy” should be “comprises a policy”.

35 USC § 112(f) – Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) , is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) , except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) , because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a common visual modeler for…”, “a visual modeling environment for…”, “a modeler for…”, “a configuration module for”, and “a server runtime environment for…” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) , Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per claim 1, ll. 8 recites “being customizable” but ll. 7 recites “comprising customizable artifacts”. Is the uniform platform customizable because it comprises customizable artifacts? Ll. 8-9 recite “development phase” and “implementation phase”. Do the aforementioned phases refer to phases of the multiple software products, the at least two enterprise software products, or the at least one application? In ll. 10 what does it mean to allow any product to “board” a component model “into” the common visual modeler? For example claim 11, ll. 6 recites “loading” the at least one component into a common visual modeler. What is the difference between boarding a component model and loading a component? Ll. 12 recites models. Do the models include the component model recited in ll. 10 or the plugin model recited in ll. 12-13? Ll. 12-13 recite “being a plugin model” but it is unclear as to what the phrase refers.

As per claim 11, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 21, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 11, 13, 15, 17-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al. (US 2016/0034260) (hereinafter Ristock as previously cited) in view of Bruder et al. (US 8,078,731) (hereinafter Bruder as previously cited) in view of Breslin (US 5,321,610) in view of Carteri et al. (US 2008/0029303) (hereinafter Carteri) in view of Knowles (US 7,073,164).

As per claim 1, Ristock teaches the invention substantially as claimed including a system for integrating multiple software products as a common layer, the system comprising: 
	an application server (fig. 1, block 140); 
customize artifacts), and being a plugin model ([0071]; [0216] various plugins); the common visual modeler comprising: 
	a visual modeling environment for building at least one application by an end user ([0079]; [0179]; [0183] application development), the visual modeling environment comprising: 
	the modeler configured as a user interface-based (UI-based) modeling tool for creating at least one artifact for the at least one application ([0079]; [0179]; [0183] create artifacts); 
	a configuration module for managing settings of the at least one component for the at least one application ([0005]; [0013]-[0014] user-selectable options and configurations for applications); and 
	a server runtime environment for executing the at least one application, the server runtime environment comprising at least one runtime engine for the at least one artifact created by the modeler ([0031]; [0033]; [0072]-[0074]; [0110] run and execute artifact).

Ristock does not explicitly teach:
	including at least two enterprise software products;
	the common visual modeler for the multiple software products including the at least two enterprise software products and being customizable during both a development phase and an implementation phase, wherein the development phase allows any product to board a component model into the common visual modeler, wherein the implementation phase allows an implementation team to customize models based on business requirements, 


However, Bruder teaches:
	including at least two enterprise software products (fig. 1, block 103); 
	the common visual modeler for multiple software products including the at least two enterprise software products (fig. 1, blocks 103-104)
	a modeler for building the at least one application, wherein the modeler utilizes at least one component from each of at least two enterprise software products in the building of the at least one application (col. 4, ll. 16-26 combine capabilities of different enterprise applications to provide different combinations of applications, services, and orchestrations).

Bruder and Ristock are both concerned with enterprise applications and products. Ristock teaches a GUI for creating applications and artifacts while Bruder teaches combining different capabilities of plural enterprise applications to create different applications. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ristock in view of Bruder because it would provide for a user proxy server that allows applications and services to be built to provide support for new user devices or change existing interfaces without changing the underlying applications or services which results in rapid application deployment and increased system flexibility.

Ristock and Bruder do not explicitly teach:


However, Breslin teaches being customizable during both a development phase and an implementation phase (col. 9, ll. 66 to col. 10, ll. 1-20; col. 14, ll. 44 to col. 15, ll. 1-3; col. 18, ll. 24-40 customization and personalization occur throughout all phases of development and integration of the software product).

Breslin and Ristock are both concerned with software applications and products. Ristock teaches a GUI for creating applications and artifacts while Breslin teaches allowing for customizations to occur during both the development and implementation phases. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ristock and Bruder in view of Breslin because it would allow for a quick, efficient, and inexpensive way to implement packaged application software by providing an improved process for developing project management control for the implementation of the application software, an improved process for customizing an application software package by providing an improved set of software tools to address problems in implementing packaged software so that the implementation time is reduced, and a simplified and cost-effective implementation through a greater use of application functions resulting in maximized return on investment in the software.

Ristock, Bruder, and Breslin do not explicitly teach wherein the development phase allows any product to board a component model into the common visual modeler, wherein the implementation phase allows an implementation team to customize models based on business requirements.

However, Carteri teaches wherein the development phase allows any product to board a component model into the common visual modeler ([0053]-[0056] modeler takes in models from software products in repository).

Carteri and Ristock are both concerned with software applications and products. Ristock teaches a GUI for creating applications and artifacts while Carteri teaches using models and a modeler during software development. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ristock, Bruder, and Breslin in view of Carteri because it would provide for a way to customize software products to be distributed that actually fit the needs of their users so that the software products installed on each endpoint will provide exactly the functions that are necessary and avoid distributing software products with functions that are not required. It would also provide for a solution that reduces a footprint of the software products that are installed on each endpoint (e.g. memory occupation, working memory usage) so that the images of the software products decrease accordingly which has a beneficial impact on the network traffic in the system for distributing the software products to the endpoints.

Ristock, Bruder, Breslin, and Carteri do not explicitly teach wherein the implementation phase allows an implementation team to customize models based on business requirements.

However, Knowles teaches wherein the implementation phase allows an implementation team to customize models based on business requirements (col. 5, ll. 4-27 configuration occurs during implementation phase based on customer requirements).

Knowles and Ristock are both concerned with software applications and products. Ristock teaches a GUI for creating applications and artifacts while Knowles teaches customizing models based on customer requirements during the implementation phase. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ristock, Bruder, Breslin, and Carteri in view of Knowles because it would provide for gains to be made in deployment productivity through the application of specific tools used according to a unique deployment methodology designed to reduce complexity of deployment by reducing the implementation cycle time and allowing for easier and faster deployments with less skilled human resources. Furthermore, quality controlled implementations ensure consistency and repeatability of software deployments.

As per claim 2, Carteri teaches wherein the UI-based modeling tool is one or more of the following: a process modeler, a UI modeler, a rule modeler, a policy modeler, and a custom modeler ([0054]).

As per claim 3, Bruder teaches wherein the modeler comprises a plurality of components from a plurality of enterprise software products (col. 4, ll. 16-26).

As per claim 5, Ristock further teaches wherein the end user is one or more of the following: an information technology (IT) developer, a citizen developer, and a business analyst ([0039] and [0085]).

As per claim 6, Breslin teaches wherein customizations can be added to the at least one component during an implementation phase or a development phase (col. 9, ll. 66 to col. 10, ll. 1-20; col. 14, ll. 44 to col. 15, ll. 1-3; col. 18, ll. 24-40).

As per claim 11, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 17, Ristock further teaches wherein the server runtime environment further comprises a plurality of points of engagement for which the at least one application is deployed
([0058]; [0077]; [0195]).

As per claim 18, Ristock further teaches wherein the plurality of points of engagement is two or more of the following: a desktop computer, a laptop, a mobile phone, a tablet, and a kiosk
([0058]; [0077]; [0195]).

As per claim 19, Ristock further teaches wherein the server runtime environment further comprises at least one runtime engine for the at least one artifact created by the modeler ([0031]; [0033]; [0072]-[0074]; [0110]).

As per claim 20, Ristock further teaches wherein the at least one runtime engine is one or more of the following: a process engine, a UI engine, a rule engine, and a policy engine ([0215]).

As per claim 21, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 23, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 24, it has similar limitations as claim 19 and is therefore rejected using the same rationale.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock in view of Bruder in view of Breslin in view of Carteri  in view of Knowles as applied to claims 3 and 13 respectively above, and further in view of Rolia et al. (US 2011/0004564) (hereinafter Rolia as previously cited).

As per claim 4, Ristock, Bruder, Breslin, Carteri, and Knowles do not explicitly teach wherein the plurality of enterprise software products are created by a single product vendor or different product vendors.

However, Rolia teaches wherein the plurality of enterprise software products are created by a single product vendor or different product vendors ([0117]; [0119]-[0120]; [0145]).

Rolia and Ristock are both concerned with enterprise applications and products. Ristock teaches a GUI for creating applications and artifacts while Rolia teaches combining different capabilities of plural enterprise applications from plural vendors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ristock, Bruder, Breslin, Carteri, and Knowles in view of Rolia because it would provide a customized solution for enterprises for combining different enterprise application services from multiple vendors thereby reducing the skills needed by users within enterprises to host their services locally.

As per claim 14, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ristock in view of Bruder in view of Breslin in view of Carteri in view of Knowles as applied to claim 11 above, and further in view of Minsky et al. (US 2005/0038764) (hereinafter Minsky).

As per claim 12, Ristock, Bruder, Breslin, Carteri, and Knowles do not explicitly teach wherein the UI-based modeling tool comprises: a process modeler, a UI modeler, a rule modeler, and a policy modeler, the process modeler enabling the end user to visually create and configure one or more business processes end to end.

However, Minsky teaches wherein the UI-based modeling tool comprises: a process modeler (fig. 2, block 13a), a UI modeler ([0026]), a rule modeler (fig. 2, block 13c), and a policy modeler (fig. 7 and [0105] policies), the process modeler enabling the end user to visually create and configure one or more business processes end to end (fig. 3a-3b, 7, 9).

Minsky and Ristock are both concerned with software applications and products. Ristock teaches a GUI for creating applications and artifacts while Minsky teaches different modelers. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ristock, Bruder, Breslin, Carteri, and Knowles in view of Minsky because it would provide for a flexible rules modeling and workflows allowing for quick changes and precise business modeling so that the system can have one, several, or many rules taking the place of many branching steps and reducing the complexity of the workflow. Thus, large complex inefficient tasks can be combined to form discrete process blocks in the workflow.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ristock in view of Bruder in view of Breslin in view of Carteri in view of Knowles as applied to claim 21 above, and further in view of Markovic (US 2011/0029947).

Ristock, Bruder, Breslin, Carteri, and Knowles do not explicitly teach wherein the UI-based modeling tool a policy modeler, the policy modeler allowing an end user to create a policy with a set of rules; wherein the server runtime environment comprises a policy engine, the policy engine reading the policy and executes the rules against values that are dynamically passed.

However, Markovic teaches wherein the UI-based modeling tool a policy modeler, the policy modeler allowing an end user to create a policy with a set of rules ([0056]); wherein the server runtime environment comprises a policy engine, the policy engine reading the policy and executes the rules against values that are dynamically passed ([0064] and [0114] automatically annotate process modeler by modeling engine based on matching rules and policies).

Markovic and Ristock are both concerned with software applications and products. Ristock teaches a GUI for creating applications and artifacts while Markovic teaches different modelers. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ristock, Bruder, Breslin, Carteri, and Knowles in view of Markovic because it would provide for a visual process modeling module that can provide a set of visual modeling elements tailored to the selected segmented view of the enterprise. Limiting the available visual modeling elements based on the segmented view further .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ristock in view of Bruder in view of Breslin in view of Carteri in view of Knowles as applied to claim 24 above, and further in view of Reddy (US 2019/0332357).

As per claim 25, Ristock, Bruder, Breslin, Carteri, and Knowles do not explicitly teach wherein the at least one runtime engine is an artifacts runtime engine, the artifacts runtime engine implementing a connection to a selected datasource using the visual modeling environment of the common visual modeler without any coding.

However, Reddy teaches wherein the at least one runtime engine is an artifacts runtime engine, the artifacts runtime engine implementing a connection to a selected datasource using the visual modeling environment of the common visual modeler without any coding ([0025] API that allows for custom connector elements in a visual flow diagram without having to write, read, or access any code).

Reddy and Ristock are both concerned with software applications and products. Ristock teaches a GUI for creating applications and artifacts while Reddy teaches an API that allows for custom connector elements in a visual flow diagram without having to write, read, or access any code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ristock, Bruder, Breslin, Carteri, and Knowles in .

Response to Arguments
All of Applicant's arguments have been considered. Some are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. The others below are unpersuasive:

In the Remarks on pg. 10-12, Applicant requests that the means-plus-function interpretation under 35 U.S.C. 112(f) be withdrawn. The examiner respectfully disagrees. If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). Applicant has failed to do either of the above. Applicant is reminded that examiners must apply 35 U.S.C. 112(f) in appropriate cases, and give claims their broadest reasonable interpretation (BRI), in light of and consistent with the written description of the invention in the application. Applicant is further reminded that application of 35 U.S.C. 112(f) is driven by the claim language, not by Applicant’s intent or mere statements to the contrary included in the specification or made during prosecution (emphasis added by the examiner) (see In re Donaldson Co., 16 F.3d at 1194, 29 USPQ2d at 1850). The Federal Circuit has held that Applicants before the USPTO have the opportunity and the obligation to define their inventions precisely during proceedings before the USPTO (see In re Morris, 127 F.3d 1048, 1056–57, 44 USPQ2d 1023, 1029–30 (Fed. Cir. 1997)). Applicants frequently draft claims to computer-related inventions using a shorthand drafting technique that recites a generic placeholder, such as a "system", that performs a series of functions. This shorthand drafting technique does not avoid invoking 35 U.S.C. 112(f) (see MPEP § 2181, subsection II.B). Each function recited in this manner should be interpreted as a separate section 112(f) limitation. For at least the reasons stated above, Applicant’s arguments are traversed and the interpretation is maintained.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Jenkins et al. (US 2009/0249446) disclose a method and system for providing a consistent flow documents and data content across different organizational units of a company or agency where the documents and data come from different enterprise systems and data stores but are related to linked processes that share models for organizing the content in the business context and in a format that enables a user to relate the content to the process step or steps they are performing. The system includes a network service that enables a configuration utility to automatically discover the objects and metadata and provides for a mapping of selected fields of 

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            December 9, 2021